Citation Nr: 1419539	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-00 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than November 13, 2007 for the grant of service connection for right ankle, status post Dwyer osteotomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel

INTRODUCTION

The Veteran served on active duty from January 1994 to April 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for right ankle, status post Dwyer osteotomy, and assigned a 10 percent rating effective November 13, 2007.  

The October 2008 rating decision also granted service connection for other disabilities and in the Veteran's November 2008 notice of disagreement, the Veteran expressed disagreement with all of the effective dates assigned for all of the disabilities for which service connection was granted in October 2008.  Further, the Veteran's November 2008 notice of disagreement also expressed disagreement with the denial of service connection for various other disabilities.  However, in an October 2011 statement, the Veteran's representative indicated that the Veteran wished to drop all the issues on appeal except for the effective date of his service-connected right ankle disability.  As such, the only issue currently before the Board is the one listed on the title page of this decision.

In November 2013 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for both ankles on August 11, 1998.

2.  In a November 1998 rating decision, the RO granted service connection for left ankle instability, status post reconstruction, but did not adjudicate the Veteran's claim for service connection for a right ankle disability.

3.  The Veteran did not appeal the November 1998 decision, nor did he thereafter indicate another attempt to file a claim for service connection for a right ankle disability until November 13, 2007.

4.  In an October 2008 rating decision, the RO granted service connection for bilateral pes cavus and assigned a 30 percent rating, effective November 13, 2007.

5.  The October 2008 rating decision granted service connection for right ankle, status post Dwyer osteotomy, as secondary to service-connected bilateral pes cavus, and assigned a 10 percent rating effective November 13, 2007.

6.  Although the Veteran filed a timely notice of disagreement with the effective date assigned for the grant of service connection for bilateral pes cavus, in an October 2011 statement, the Veteran withdrew his appeal of this issue.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 13, 2007, for the grant of service connection for right ankle, status post Dwyer osteotomy, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2013); DeLisio v. Shinseki, 25 Vet. App. 45 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the earlier effective date claim, this issue comes on appeal of an October 2008 rating decision which granted service connection for right ankle, status post osteotomy.  The current appeal is a result of a notice of disagreement with the effective date assigned, and thus gives rise to no further duty to notify under VCAA.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 

The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case. In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

VA also has a duty to assist veterans in obtaining evidence necessary to substantiate their claims unless no reasonable possibility exists that such assistance would aid in substantiating the claim. In this case, the resolution of the appellant's claims is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  As the outcome of this earlier effective date claim rests with evidence which is already in the claims folder, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally DelaCruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Legal Analysis

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2013). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran contends that an earlier effective date is warranted for his right ankle, status post Dwyer osteotomy.  Specifically, he contends that he filed a claim for a right ankle disability in August 1998, and that this claim was never adjudicated by the RO until he filed the instant claim on November 13, 2007, which was adjudicated in the October 2008 rating decision on appeal (which granted service connection for right ankle, status post Dwyer osteotomy, and assigned an effective date of November 13, 2007).  The Veteran claims that the proper effective date should be in August 1998, when he first filed his claim for a right ankle disability.  

The record reflects that the Veteran filed an initial claim for service connection for both ankles on August 11, 1998.  In a November 1998 rating decision the RO granted service connection for left ankle instability, status post reconstruction; however, the RO did not in any way adjudicate a claim for service connection for a right ankle disability.  The Veteran did not appeal the November 1998 rating decision or otherwise indicate thereafter that he was seeking service connection for a right ankle disability until he filed his claim for service connection for a right ankle disability on November 13, 2007.  

Accordingly, the Board finds that the correct date of this claim is August 11, 1998.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath  v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).

However, despite the proper date of claim being August 11, 1998, the proper effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  The record reflects that when the RO granted service connection for right ankle, status post Dwyer osteotomy, in the October 2008 rating decision, it did so on a secondary basis.  Specifically, service connection for the right ankle, status post Dwyer osteotomy, was granted as secondary to bilateral pes cavus.  Importantly, service connection for bilateral pes cavus was also granted in the October 2008 rating decision, and it was made effective on November 13, 2007.  The Veteran did not appeal the effective date of the award of service connection for bilateral pes cavus.  As such, the date entitlement arose for service connection for right ankle, status post Dwyer osteotomy, (which was granted as secondary to bilateral pes cavus) cannot be earlier than the effective date of service connection for the underlying disability of bilateral pes cavus.  See DeLisio v. Shinseki, 25 Vet. App. 45 (2011) (indicating that an effective date generally can be no earlier than the "facts found.")  Therefore, the date entitlement to service connection for right ankle, status post Dwyer osteotomy, arose is November 13, 2007.  As this is later than the date of claim (August 11, 1998), the effective date must be November 13, 2007.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2013).

In sum, the evidence does not establish any basis for assigning an effective date earlier than November 13, 2007 for the grant of service connection for right ankle, status post Dwyer osteotomy.  The Veteran's appeal on this issue must be denied.  38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than November 13, 2007 for the grant of service connection for right ankle, status post Dwyer osteotomy, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


